DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election with traverse of Group II (claims 5, 6, 13, and 14) in the Remarks filed on February 10, 2022 is respectfully acknowledged. The traversal is on the grounds that the amended claims are linked together in a single inventive concept: providing a stable storage anion exchanger that can be stored, shipped, or packaged in a wet or dry state. (Remarks 11.) This is not found persuasive, inter alia, because the property of being “stored, shipped, or packaged in a wet or dry state” (id.) is not shared among each of the groups of claims. As such, the requirement is still deemed proper and is therefore made FINAL.
In addition, newly submitted claims 14 and 23–27 are directed to inventions which lack unity with the invention originally claimed. In particular, while elected base claim 5, amended claim 14, and new claims 23–27 each require the technical feature of loading an anion exchanger with a phosphate, orthophosphate, or polyphosphate into an anion exchanger, this technical feature does not make a contribution over the prior art—for instance—in view of Trojan-Heitele.1 (See, e.g., Trojan-Heitele Abstract; ¶¶ 21, 36, 37.)
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, amended claim 14 and new claims 23–27 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Status of the Claims
Claims 1–10, 13–15, and 18–27 are pending. Per Applicant’s election, claims 1–4, 7–10, 14, 15, and 18–27 have been withdrawn from consideration. In total, claims 5, 6, and 13 are the subject of this Office Action.
Claim Objections
Claim 5 recites the limitation “ionically bonded”. Respectfully, ionic compounds do not have bonds. Thus, using the term “ionically bonded” may cause confusion to the reader: since it suggests that there are bonds between at least one counter ion and the anion exchanger. It may be desirable to use language along the lines of “ionically coupled”. Correction here is optional and left solely to Applicant’s discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5, 6, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “a stable storage water-insoluble anion exchanger”. Here, the term “stable” is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least these reasons, claim 5 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trojan-Heitele2 in view of Katzakian3 and Coppola.4
With respect to claim 5, the following analysis applies.
Overview of Trojan-Heitele
Trojan-Heitele teaches providing a medium comprising an agent. (Trojan-Heitele Abstract; ¶¶ 8–10.) The medium can be a weakly basic anion exchanger. (Trojan-Heitele ¶ 21.) The agent can be a polyphosphate. (Id. ¶¶ 22, 36, 37.) The medium can be assembled into a housing. (See, e.g., Trojan-Heitele FIG. 2 (showing a medium located within a housing 16).)
Claim elements not expressly taught or suggested by Trojan-Heitele
Trojan-Heitele does not appear to expressly specify steps (a)–(c) of the instant claim. 
Steps (a) and (b): preparing a liquid solution as a starting material; loading the liquid solution into an anion exchanger
Katzakian teaches loading a resin using a liquid solution. (Katzakian Abstract; col. 4, l. 43 to col. 5, l. 11; col. 7, ll. 16–65; col. 9, ll. 49–51.) Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Katzakian with the teachings of Trojan-Heitele, viz., such that Trojan-Heitele includes a step of preparing a liquid polyphosphate solution and a step of loading said liquid solution into its weakly basic anion exchanger, in order to yield the predictable result of providing a medium loaded with polyphosphate. KSR, 550 U.S. at 415–16.
Water insoluble anion exchanger
Trojan-Heitele fails to specify whether or not its weakly basic anion exchanger is water insoluble. Nevertheless, using water insoluble versions of these types of exchangers was known in the prior art. For example, Coppola teaches using a weakly basic anion exchanger formed from polystyrene. (Coppola ¶ 22.) Applicant uses this same material. (Spec.5 ¶ 18.) As such, polystyrene is interpreted to be a water-insoluble material.
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”)). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use polystyrene as a material for the weakly basic anion exchanger of the instant combination: in order to provide a suitable material for anion exchange. MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335.
Step (c): forming counterions ionically coupled to the anion exchanger to form a composition that is storable in a wet or dry state
In view of the foregoing analysis, the method of the instant combination appears to have claimed process steps (a) and (b)—including the same materials listed in the claim. It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
Given that the method of the instant combination and the claimed method have the same process steps making their respective devices, the features of step(c) of the instant claim are presumed to be inherent to both devices until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trojan-Heitele, Katzakian, and Coppola—in view of Moser6 and Baur.7
With respect to claim 6, the instant combination does not appear to specify: (1) a first step of filtering; and (2) that the water insoluble anion exchanger is in an OH-/free base form.
Moser teaches filtering a solution through a strong acid cation exchanger prior to a weakly basic anion exchanger: in order to provide separation of ions. (Moser Abstract; col. 1, ll. 44–59.) With these findings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to carry out the claimed step of filtering, in order to yield the predictable result of removing any unwanted cations from the liquid solution prior to anion exchange. KSR, 550 U.S. at 415–16; MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335.
Baur teaches using an anion exchange resin in free base form: to provide deionization. (Baur p. 1, ll. 13–21; p. 2, ll. 67–71.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use the exchanger of the instant combination in free base form, in order to provide a suitable material for deionization. KSR, 550 U.S. at 415–16; MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trojan-Heitele, Katzakian, and Coppola—in view of Fuchs.8
With respect to claim 13, the instant combination does not appear to disclose sodium polyphosphate. Fuchs teaches sodium polyphosphate as a source of polyphosphate and also that polyphosphate was commonly used in aqueous solutions to inhibit hard water scale. (See, e.g., Fuchs col. 1, ll. 1–62.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a solution of sodium polyphosphate, in order to provide: (1) a suitable source of polyphosphate; and (2) yield the predictable result of inhibiting hard water scale. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; KSR, 550 U.S. at 415–16; MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2013/0334119 A1, published December 19, 2013 (“Trojan-Heitele”).
        2 See supra n. 1.
        3 US 5,665,239 A, issued September 9, 1997 (“Katzakian”).
        4 US 2007/0114178 A1, published May 24, 2007 (“Coppola”).
        5 Amended Specification filed August 7, 2020 (“Spec.”).
        6 US 4,006,214 A, issued February 1, 1977 (“Moser”).
        7 FR 2651222 A1, published May 7, 1993 (“Baur”).
        8 US 3,130,002 A, issued April 21, 1964 (“Fuchs”).